DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed Mar. 05, 2021 has been entered.
Applicant’s reply received on Mar. 05, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claim 7 had been canceled.

Allowable Subject Matter
2.	Claims 1-6 and 8-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-6 and 8-16 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a controller configured to control the amount of current supplied to each thermoelectric unit, in accordance with a reference temperature and a temperature gradient, such that the temperature of each thermoelectric surface in the array progressively increases or decreases along the array; a sensor configured to detect a user selection of one of the thermoelectric surfaces, which instructs a temperature control system to control a temperature of a temperature controlled medium to match the temperature of the selected thermoelectric 

Claims 17 and 18 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a heat-sink thermally coupled to the plurality of thermoelectric units opposite the respective thermoelectric surfaces of the plurality of thermoelectric units; a sensor system configured to detect a user selection of one of the thermoelectric surfaces; and a controller configured to: control the amount of current supplied to each thermoelectric unit in accordance with a reference temperature and a temperature gradient, such that the temperature of each thermoelectric surface in the array progressively increases or decreases along the array, and in response to the detected user selection, control a temperature of a temperature controlled medium of the motor vehicle to match the temperature of the selected thermoelectric surface, and dynamically set the reference temperature to match the temperature of the temperature controlled medium.” as set forth in the claims.

Claims 19 and 20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…setting respective temperatures of arrayed thermoelectric surfaces of respective thermoelectric units, in accordance with a reference temperature and a temperature gradient, to progressively increase or 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849